 

  

 

IC SDNY

 

 

a
UNITED STATES DISTRICT COURT TL SUMENT
SOUTHERN DISTRICT OF NEW YORK | CPRONICALLY FILES
ROLAND BARNES, Vs ;
Plaintiff, :
-against- 18-CV-12288 (VB)
CORRECT CARE SOLUTION, ORANGE ORDER OF SERVICE

COUNTY JAIL MEDICAL DEPT., DR.
PHILMAN, and OTHER STAFF,

Defendants.

 

 

VINCENT L. BRICCETTI, United States District Judge:

Plaintiff, appearing pro se, brings this action claiming Defendants denied him adequate
medical care. By order dated April 8, 2019, the court granted Plaintiffs request to proceed
without prepayment of fees, that is, in forma pauperis “IFP”).

STANDARD OF REVIEW

The court must dismiss an in forma pauperis complaint, or any portion of the complaint,
that is frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks
monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(€)(2)(B);
see Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007). The court must also dismiss a complaint if
the court lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

While the law mandates dismissal on any of these grounds, the court is obliged to
construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret
them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted). But the “special

solicitude” afforded pro se litigants, id. at 475 (citation omitted), has its limits: to state a claim, a
pro se pleading must comply with Rule 8 of the Federal Rules of Civil Procedure, which requires
a complaint to make a short and plain statement showing that the pleader is entitled to relief.

DISCUSSION
A. Orange County Jail Medical Dept.

Plaintiff’s claims against the Orange County Jail Medical Dept. must be dismissed.
Section 1983 provides that an action may be maintained against a “person” who has deprived
another of rights under the “Constitution and Laws.” 42 U.S.C. § 1983. The Orange County J ail
Medical Dept. is not a “person” within the meaning of § 1983. See generally Will v. Mich. Dept
of State Police, 491 U.S. 58 (1989) (state is not a “person” for the purpose of § 1983 claims);
Zuckerman y. Appellate Div., Second Dep t Supreme Court, 421 F.2d 625, 626 (2d Cir. 1970)
(court not a “person” within the meaning of 42 U.S.C. § 1983); Whitley v. Westchester Cty. Corr.
Fac, Admin., 1997 WL 659100, at *7 (S.D.N.Y. Oct. 22, 1997) (correctional facility or jail not a
“person” within the meaning of § 1983). Therefore, Plaintiff’s claim against the Orange County
Medical Dept. must be dismissed. See 28 U.S.C. § 1915(e)(2)(B)Gi).

B. Service on Correct Care Solution and Dr. Philman

Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the
Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6
(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all
process .. . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to
serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of
Civil Procedure generally requires that the summons and complaint be served within 90 days of
the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the
summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is
issued. If the complaint is not served within that time, it is Plaintiff’s responsibility to request an
extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that
it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.
Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (summary order) (“As long as the [plaintiff
proceeding IFP] provides the information necessary to identify the defendant, the Marshals’
failure to effect service automatically constitutes ‘good cause’ for an extension of time within the
meaning of Rule 4(m).”).

To allow Plaintiff to effect service on Defendants Correct Care Solution and Dr. Philman
through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals
Service Process Receipt and Return form (“USM-285 form”) for each of these Defendants, The
Clerk of Court is further instructed to issue a summons and deliver to the Marshals Service all
the paperwork necessary for the Marshals Service to effect service upon these Defendants.

Plaintiff must notify the Court in writing if his address changes, and the Court may
dismiss the action if Plaintiff fails to do so.

OF John/Jane Doe Defendants

Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court
in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies
information sufficient to permit the Orange County Jail to identify the medical personnel
allegedly involved in Plaintiff’s medical care, including the nurse on duty whom Plaintiff
identifies as “Black older lady.” The Court therefore orders that the Orange County Attorney,
who is the attorney for and agent of the Orange County Jail, shall ascertain the identities of the
John/Jane Doe Defendants whom Plaintiff seeks to sue here, and the addresses where these
Defendants may be served. The Orange County Attorney is ordered to provide this information to

Plaintiff and the Court by September 14, 2019.

 
Within thirty days of receiving this information from the Orange County Attorney,
Plaintiff must file an amended complaint naming the John/Jane Doe Defendants, using the
Amended Civil Rights Complaint form attached to this Order. The amended complaint will
replace, not supplement, the original complaint. Once Plaintiff has filed an amended complaint,
the Court will screen the amended complaint and, if necessary, issue an order directing the Clerk
of Court to complete the USM-285 forms with the addresses for the named John/Jane Doe
Defendants, and to deliver to the U.S. Marshals Service all documents necessary to effect
service.

CONCLUSION

Plaintiff’s claims against the Orange County Jail Medical Dept. are DISMISSED. See 28
U.S.C. § 1915(e)(2)(B) (ii).

Plaintiff’s motion for damages (Doc. #2) is DENIED.

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package and the attached “Amended Complaint” form.

The Clerk of Court is further directed to complete the USM-285 forms with the addresses
for Correct Care Solution and Dr. Philman, and to deliver to the U.S, Marshals Service all
documents necessary to effect service.

The Clerk of Court is further directed to mail a copy of this order and the complaint to the
Orange County Attorney at: 255 Main Street, Goshen, New York 10924.

The Clerk of Court is further directed to (i) terminate defendant Orange County Tail
Medical Dept. and (ii) terminate Plaintiff’s motion for damages (Doc. #2).

The Clerk of Court is further directed to docket this Order as a written opinion within the

meaning of Section 205(a)(5) of the E-Government Act of 2002.
The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf, Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant
demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated: August 16, 2019 ‘
White Plains, New York

   

VINCENT 1. BRYCCETTI
United States District Judge
DEFENDANTS AND SERVICE ADDRESSES

Correct Care Solution
Orange County Jail

110 Wells Farm Road
Goshen, New York 10924

Dr. Philman

Orange County Jail

110 Wells Farm Road
Goshen, New York 10924
 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

CV
Write the full name of each plaintiff. (Include case number if one has been
assigned)
AMENDED
“against: COMPLAINT
(Prisoner)

 

Do you want a jury trial?
[]Yes CINo

 

 

 

Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor's initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

Rev. 5/20/16

 

 
I. LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or ina
“Bivens” action (against federal defendants).

(J Violation of my federal constitutional rights

[] Other:

 

II. PLAINTIFF INFORMATION

Each plaintiff must provide the following information. Attach additional pages if necessary.

 

First Name Middle Initial Last Name

 

State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.

 

Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)

 

Current Place of Detention

 

Institutional Address

 

County, City State Zip Code
III. PRISONER STATUS

Indicate below whether you are a prisoner or other confined person:

(] Pretrial detainee
C] Civilly committed detainee
C] Immigration detainee

[] Convicted and sentenced prisoner
C) Other:

 

Page 2
IV. DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant 1:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 2:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 3:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 4:

First Name Last Name Shield #

 

Current Job Title (or other identifying information)

 

Current Work Address

 

County, City State Zip Code

Page 3
V. STATEMENT OF CLAIM

Place(s) of occurrence:

 

Date(s) of occurrence:

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4

 
 

 

 

 

 

 

 

 

 

INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,

if any, you required and received.

 

 

 

 

 

 

VI. RELIEF

State briefly what money damages or other relief you want the court to order.

 

 

 

 

 

 

 

 

Page 5

 

 
VII. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by anonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases,

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

 

 

Dated Plaintiff's Signature

 

First Name Middle Initial Last Name

 

Prison Address

 

County, City State Zip Code

Date on which | am delivering this complaint to prison authorities for mailing:

Page 6

 
